 Case: 1:19-cr-00147-JRA Doc #: 557 Filed: 04/20/20 1 of 2. PageID #: 3683



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                    )       CASE NO. 1:19CR147
                                            )
                Plaintiff,                  )
                                            )       HON. JUDGE JOHN ADAMS
vs.                                         )
                                            )       MOTION TO WITHDRAW
BRENDAN CRAIG                               )       DEFENDANT’S MOTION FOR
                                            )       IMMEDIATE RELEASE
               Defendant.                   )       DUE TO DANGER FROM
                                            )       CORONAVIRUS

        Defendant Brendan Craig through his counsel moves this court to withdraw his Motion

for Immediate Release Due to Danger from Coronavirus filed on April 17, 2020, docket no. 556.

Defendant does not wish to go forward with said motion and thereby moves this court to

withdraw the motion without a hearing at his request.


                                                        Respectfully submitted,

                                                        /s/ Donald Butler

                                                        ___________________________
                                                        Donald Butler, 0005968
                                                        Attorney for Defendant
                                                        1220 W Sixth Street, Suite 203
                                                        Cleveland, Ohio 44113
                                                        Tel. 216.621.7260
                                                        Facsimile 216.241.1312
                                                        Email butdon@aol.com
 Case: 1:19-cr-00147-JRA Doc #: 557 Filed: 04/20/20 2 of 2. PageID #: 3684



                                  CERTIFICATE OF SERVICE

        I hereby certify that on 20th day of April, 2020, a copy of the Defendant’s to Withdraw

Motion for Extension of Time filed electronically, Notice of this filing will be sent by operation

of the Court’s electronic filing system to all parties indicated on the electronic filing receipt. All

other parties will be served by regular U.S. mail. Parties may access this filing through the

Court’s system.




                                                            /s/ Donald Butler
                                                            _________________________
                                                            Donald Butler
                                                            Counsel for Defendant
